DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 9 both repeat limitations within their claims.  Claim 8 states that “at least one concave region formed concentrically about said central axis and at least one concave region formed concentrically about said central axis.”  Same thing with claim 9 but the claim states “a plurality of concave regions.”  Each claim is basically repeating the same limitation twice.  Please correct.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by McKay (PGPub 20070163062).
McKay teaches an adhesive roller assembly comprising a handle (24) and a roller (130) rotably affixed to the handle.  The roller rotates about a central axis (between 132 and 134; paragraph 0050) having a first end (132), a second end (134), and a non-cylindrical circumferential surface (paragraph 0049, figure 7, oblate shape) concentric to the axis.  There are a plurality of adhesive sheets (paragraph 0049) that are wrapped around the roller’s circumferential surface to provide an annular arrangement of sheets having a non-cylindrical exterior, each of the sheets having an exterior adhesive coating.  
With regards to claim 4, the roller’s circumferential surface is convex concentrically about the central axis (figure 7).
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by McKay (USPN 7107643).
McKay teaches an adhesive roller assembly comprising a handle (122) and a roller (42) rotably affixed to the handle.  The roller rotates about a central axis (figure 6 and 7, not labeled by shown by element 20) having a first end, a second end, and a non-cylindrical circumferential surface (col. 3, lines 56-60, oblate) concentric to the axis.  There are a plurality of adhesive sheets (40) that are wrapped around the roller’s circumferential surface to provide an annular arrangement of sheets having a non-cylindrical exterior, each of the sheets having an exterior adhesive coating.  
.
Allowable Subject Matter
Claims 2-3, 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2, 8 and 9 include the limitation that the roller is concave.
Claim 5 includes the limitation that the roller’s convex surface has a circumferential surface with a ratio of width to radius of curvature between 2:1 and 1:3.  
Claim 6 includes the limitation that the surface has convex dimples.
Claim 7 includes the limitation that the surface has a concave depressions.
Claim 10 includes the limitation that the concentric convex or concave region has a radius of curvature of 7 inches or less and adhesive sheets have a base material with at least 12% elongation.
Claim 11 includes the limitation of a radius of curvature of 6 inches or less and sheets with 20% elongation.  
Claim 12 includes the limitation of a radius of curvature of 5 inches or less and sheets with 150% elongation.  
The closest prior art of McKay ‘062 and ’643 fail to teach the above limitations and the prior art of Bickford (‘543) and Gueret (‘824) teach convex and concave rollers, but fail to teach adhesive sheets attached to the rollers.  There is no motivation or teaching to combine references to achieve the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268.  The examiner can normally be reached on M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAY KARLS/Primary Examiner, Art Unit 3723